Mr. Justice Duvall
dissented.a
*714Upon the suggestion of the plaintiff’s counsel* that the defendant had died since the last term, the Court ordered the judgment to be entered nunc pro tunc as of that term, as follows :
Judgment. This cause-came on to be heard on the transcript-of the record, and was argued by counsel. And thereupon all and singular the premises being seen, and by the Court now here fully understood, and mature deliberation being thereupon had, *715it appears to this Court, that the said acts of the legislature of New-Hampshire, of the twenty-seventh of June and of the eighteenth and twenty-sixth of December, Anno Domini, 1816, in the record mentioned, are repugnant to the constitution of the United States, and so not valid; and, therefore, that the said Superior Court of Judicature of the State of New-Hampshire erred in rendering judgment on the said special verdict in favour of the said plaintiffs; and that the said Court ought to have rendered judgment thereon, that the said trustees recover against the said Woodward, the amount of damages found and assessed, in and by the verdict aforesaid, viz. the sum of twenty thousand dollars: Whereupon it is considered, ordered, and adjudged by this Court, now here, that the aforesaid judgment of the said Superior Court of Judicature of the State of New-Hampshire be, and the same hereby is, reversed and annulled : And this Court proceeding to render such judgment in the premises as the said Superior Court of Judicature ought to have rendered, it is further considered by this Court, now here, that the said trusr tees of Dartmouth College do recover against the said William Woodward the aforesaid sum of twenty thousand dollars, with costs of suit; and it is by this Court, now here, further ordered, that a special mandate do go from this Court to the said Superior. Court of Judicature to carry this judgment into execution.

 In the discussions which arose in France in 1786, upon the new charter then recently granted to the French East India Company, it seems to have been taken for granted by the lawyers on both sides, to whom the questions in controversy were submitted by the Company, and by the merchants who considered themselves-injured by its establishment, that if the charter 'had regularly issued according to the forms of the French law, it was irrevocable, unless forfeited for non-user or misuser. The advocates, (M. M. Lacretelle and Blonde,) who were consulted by the merchants of the kingdom opposed to the establishment'of the Company, denied its legal existence, on the ground' that the king had been surprised in his grant; that it was not'yet perfected by the issuing of letters'patent, *714nor duly registered by the parliaments ; and that it both might and ought to be suppressed, as an illegal grant of exclusive privileges, contrary to the true principles of commercial philosophy.
On the other hand it was contended by the Company that their grant was irrevocable ; that it was but a renewal and confirmation of the charter of the old Company which had been suspended in 1769, in consequence of the immense losses of capital sustained in the calamitous war of 1766, (but which suspension was at the time solemnly protested against by the parliament of Paris as illegal;) that their new grant might still be perfected by letters patent, which the faith of the king was pledged to issue ; and that the privileges thus granted to them were irrevocably vested as a right of property, of which they could not be deprived by any authority in the kingdom. “ En effet, quand le roi accorde un privilége exclusif, ce privilége est ■le prix d’une mise defonds, dans un commerce hazardeux, dont Pentrepri'se est jugée avantageuse á l’etat. Déla naít par - conséquentun contrat synallagmatique, qui se forme entre le-souverain et les actionnaifes. Déla naít un droit de propriété qui ■devient inébranlable pour le souverain lui-méme.” And of this opinion were the advocates (M. M. Hardoin, Gerbier, and De Bonnjeres,) consulted by the company. See a Collection of Tracts on the French East Company, Paris, 1788, in the hrary of Congress,